 



Exhibit 10(c)(1)
Form — France
THE SCOTTS MIRACLE-GRO COMPANY
AMENDED AND RESTATED
2006 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT FOR EMPLOYEES
RESTRICTED STOCK GRANTED
TO [Grantee’s Name] ON [Grant Date]
The Scotts Miracle-Gro Company (“Company”) believes that its business interests
are best served by ensuring that you have an opportunity to share in the
Company’s business success. To this end, the Company adopted The Scotts
Miracle-Gro Company Amended and Restated 2006 Long-Term Incentive Plan (“Plan”)
through which key employees, like you, may acquire (or share in the appreciation
of) common shares, without par value, of the Company (“Shares”). Capitalized
terms that are not defined in this Award Agreement have the same meanings as in
the Plan.
This Award Agreement describes the type of Award that you have been granted and
the terms and conditions of your Award. To ensure you fully understand these
terms and conditions, you should:
- Read the Plan, this Award Agreement, and the Plan Prospectus, as supplemented,
carefully; and
- Contact [Title] at [Telephone Number] if you have any questions about your
Award. Or, you may send a written inquiry to the address shown below:
The Scotts Miracle-Gro Company
Attention: [Title]
14111 Scottslawn Road
Marysville, Ohio 43041
Also, no later than [Date 30 Days After Grant Date], you must return a signed
copy of this Award Agreement to:
[Third Party Administrator]
Attention: [TPA Contact’s Name]
[TPA Contact’s Address]
[TPA Telephone Number]
Scotts RS Agreement — France

 



--------------------------------------------------------------------------------



 



1. DESCRIPTION OF YOUR RESTRICTED STOCK
You have been granted [Number of Common Shares] Shares of Restricted Stock,
subject to the terms and conditions of the Plan and this Award Agreement. Until
the Period of Restriction (as described below) lapses, your Restricted Stock
will be subject to a risk of forfeiture and you may not sell or transfer your
Shares of Restricted Stock. Your Restricted Stock will be held in escrow until
it is distributed or forfeited, as described below.
2. PERIOD OF RESTRICTION
Subject to the terms of the Plan and this Award Agreement (including Section 3),
the restrictions imposed on your Restricted Stock normally will lapse if you are
actively employed by the Company or any Subsidiary or Affiliate on [Vesting
Date] (the “Vesting Date”). If all applicable terms and conditions have been
satisfied, your Restricted Stock will be released from escrow and distributed to
you as soon as administratively practicable, but no later than 60 days, after
the Vesting Date.
3. GENERAL TERMS AND CONDITIONS
     (a) YOU WILL FORFEIT YOUR RESTRICTED STOCK IF YOU TERMINATE. Normally, your
Restricted Stock will be settled on the Vesting Date. However, the Shares of
Restricted Stock will be forfeited if you Terminate for any reason before the
Vesting Date. For purposes of this Award Agreement, “Terminate” (or any form
thereof) means the date of notification of the cessation of the
employee-employer relationship between you and the Company and all Affiliates
and Subsidiaries for any reason.
     (b) CHANGE IN CONTROL. Normally, your Restricted Stock will vest only under
the circumstances described in Section 2. However, if there is a Change in
Control, your Restricted Stock may vest earlier. You should read the Plan
carefully to ensure that you understand how this may happen.
     (c) NO RIGHT TO EMPLOYMENT. Your Restricted Stock award is a voluntary,
discretionary bonus being made on a one-time basis and it does not constitute a
commitment to make any future awards. This Award and any payments made hereunder
will not be considered salary or other compensation for purposes of any
severance pay or similar allowance, except as otherwise required by law. Nothing
in this Award Agreement will give you any right to continue employment with the
Company or any Subsidiary or Affiliate, as the case may be, or interfere in any
way with the right of the Company or a Subsidiary or an Affiliate to terminate
your employment.
     (d) DATA PRIVACY. Information about you and your participation in the Plan,
including, but not limited to, your name, home address and telephone number,
date of birth, social insurance number, salary, nationality, job title, any
shares of stock or directorships held in the Company, details of your Restricted
Stock Award or other entitlement to shares of stock awarded, cancelled,
exercised, vested, unvested or outstanding in your favor, may be collected,
recorded, held, used and disclosed for any purpose related to the administration
and management of the Plan and in order to satisfy legal and regulatory
requirements. You understand that the
Scotts RS Agreement — France

2



--------------------------------------------------------------------------------



 



Company will keep your personal data in accordance with the rules set forth by
Law No. 78-17, dated January 6, 1978, related to “software, files and liberties”
(the “Law”). The Company will also take reasonable measures in order to protect
your personal data and to observe the requirements set forth by the Commission
Nationale de l’Informatique et des Libertés. Pursuant to the Law, you have the
right to access, correct and request deletion of any of your personal data that
is inaccurate, incomplete, ambiguous, obsolete or whose collection, use,
communication or conservation is prohibited. You also understand that the
Company and its Subsidiaries or Affiliates may transfer such information to any
third party administrators, regardless of whether such persons are located
within your country of residence, the European Economic Area or in countries
outside of the European Economic Area, including the United States of America,
where the rules protecting such data are less stringent than those applicable
within the European Economic Area. You expressly consent and agree to the
collection, holding, use, disclosure, transfer in electronic or other form, and
processing of information relating to you and your participation in the Plan.
French translation:
     (d) PROTECTION DES DONNES PERSONNELLES. Les informations vous concernant
ainsi que votre participation dans le Plan, y compris mais non limitativement,
votre nom, votre adresse personnelle et numéro de téléphone, date de naissance,
numéro de sécurité sociale, salaire, nationalité, intitulé de poste, toutes
participations ou tous mandats détenus dans la Société, les renseignements sur
le NSO ou sur tout autre droit à des participations octroyées, annulées,
exercées, disponibles ou non disponbiles ou en circulation en votre faveur,
peuvent être rassemblées, enregistrées, détenues, utilisées et divulguées pour
toute raison liée à l’administration et la gestion du Plan et afin de satisfaire
aux exigences légales et réglementaires. Vous comprenez que la Société
conservera vos données personnelles conformément aux règles posées par la Loi
No. 78-17 du 7 janvier 1978 relative à “l’informatique, aux fichiers et aux
libertés” (la “Loi”). La Société pendra également toutes les mesures
raisonnables afin de protéger vos données personnelles et d’observer les
exigences posées par la Commission Nationale de l’Informatique et des Libertés.
En application de la Loi, vous bénéficiez d’un droit d’accès, de modification et
de suppression de vos données personelles qui seraient incorrectes, incomplètes,
ambigües, obsolètes ou dont la collecte, l’utilisation, la communication ou la
conservation seraient prohibées. Vous comprenez également que la Société et ses
Filiales ou Sociétés Affiliées peuvent transférer ces informations à des tiers
administrateurs, peu importe que ces personnes soient situées dans votre pays de
résidence, l’Espace Economique Européen ou dans des pays autres que l’Espace
Economique Européen, y compris, les Etas-Unis d’Amérique, où les règles de
protection de telles données personnelles sont moins contraingrantes que celles
applicables dans l’Espace Economique Européen. Vous consentez expressément et
vous acceptez la collecte, la détention, l’utilisation, la divulgation, le
transfert sous forme électronique ou autre et plus généralement le traitement
des informations vous concernant et concernant votre participation au Plan.
     (e) AMENDMENT AND TERMINATION. Subject to the terms of the Plan, the
Company may amend or terminate this Award Agreement or the Plan at any time.
     (f) RIGHTS BEFORE YOUR RESTRICTED STOCK VESTS. During the Period of
Restriction (even though your Restricted Stock is held in escrow until it is
settled or
Scotts RS Agreement — France

3



--------------------------------------------------------------------------------



 



forfeited):
     (i) You may exercise any voting rights associated with the Shares of
Restricted Stock while it is held in escrow.
     (ii) You will be entitled to receive any dividends paid with respect to the
Shares of Restricted Stock, although these dividends will be held in escrow and
subject to the same restrictions on transferability and forfeitability as the
Shares of Restricted Stock with respect to which they were paid under this Award
Agreement. A reasonable rate of interest, as determined by the Committee in its
sole discretion, will be credited to you and held in escrow during the Period of
Restriction with respect to any such cash dividends that are declared and paid
during the period beginning on [Grant Date] and ending on the Vesting Date. At
the end of the Period of Restriction, any such dividends and interest thereon
will be distributed to you in accordance with Section 2 of this Award Agreement
or forfeited, depending on whether or not you have met the conditions described
in this Award Agreement and the Plan.
     (g) BENEFICIARY DESIGNATION. You may name a beneficiary or beneficiaries to
receive any Restricted Stock that is vested before you die but settled after you
die. This may be done only on the attached Beneficiary Designation Form and by
following the rules described in that Form. The Beneficiary Designation Form
does not need to be completed now and is not required as a condition of
receiving your Award. However, if you die without completing a Beneficiary
Designation Form or if you do not complete that Form correctly, your beneficiary
will be your surviving spouse or, if you do not have a surviving spouse, your
estate.
     (h) TRANSFERRING YOUR RESTRICTED STOCK. Normally your Restricted Stock may
not be transferred to another person. However, as described in Section 3(g), you
may complete a Beneficiary Designation Form to name the person to receive any
Restricted Stock that is vested before you die but settled after you die. Also,
the Committee may allow you to place your Restricted Stock into a trust
established for your benefit or the benefit of your family. Contact [Third Party
Administrator] at [TPA Telephone Number] or at the address given above if you
are interested in doing this.
     (i) GOVERNING LAW. This Award Agreement shall be governed by the laws of
the State of Ohio, excluding any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation of the Plan to the
substantive law of another jurisdiction.
     (j) OTHER AGREEMENTS. Your Restricted Stock will be subject to the terms of
any other written agreements between you and the Company or any Affiliate or
Subsidiary to the extent that those other agreements do not directly conflict
with the terms of the Plan or this Award Agreement.
     (k) ADJUSTMENTS TO YOUR RESTRICTED STOCK. Subject to the terms of the Plan,
your Restricted Stock will be adjusted, if appropriate, to reflect any change to
the Company’s capital structure (e.g., the number of Shares underlying your
Restricted Stock will be adjusted to reflect a stock split).
Scotts RS Agreement — France

4



--------------------------------------------------------------------------------



 



     (l) OTHER RULES. Your Restricted Stock is subject to more rules described
in the Plan. You should read the Plan carefully to ensure you fully understand
all the terms and conditions of the grant of Restricted Stock under this Award
Agreement.
4. YOUR ACKNOWLEDGMENT OF AWARD CONDITIONS
By signing below, you acknowledge and agree that:
     (a) Copies of the Plan and the Plan Prospectus have been made available to
you;
     (b) You understand and accept the terms and conditions of your Award; and
     (c) You must return a signed copy of this Award Agreement to the address
given above before [Date 30 Days After Grant Date].

                      [Grantee’s Name]   THE SCOTTS MIRACLE-GRO COMPANY
 
                   
By:
          By:        
 
 
 
         
 
   
 
                    Date signed:           [Name of Company Representative]
 
 
 
                  [Title of Company Representative]
 
          Date signed:        
 
             
 
   

Scotts RS Agreement — France

5